4 F.3d 988
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.FRANCES M. WARDLAW, Plaintiff-Appellant,andMargaret KLUGH;  Katherine Klugh Maultsby;  Mary KlughGarner; John Bradley Klugh;  William W. Bradley, III;Frederick H. Bradley;  Patrick H. Bradley;  Edna BradleyTroxell;  Mabel Bradley Payne; Mary Bradley Pressly;  ThomasR. Bradley;  William T. Bradley; Margaret Bradley Poole;David W. Bradley;  John T. Bradley, Jr.; Mark E. Bradley,Jr.;  Elizabeth Bradley McGarity;  Robert F. Bradley, III;Thomas J. Bradley;  Frances Wright Bradley, III; William R.Bradley, II;  Rufus A. Johnson, III;  Mary Bradley Brown;Margaret Bradley Shuford;  Arthur L. Bradley;  James B.Bradley; Curtis L. Bradley;  David J. Wardlaw;  MarthaWardlaw Buie;  Foster Bradley Wardlaw, Jr.;  Ivey JeanWardlaw Pressly;  Robert S. Wardlaw;  William W. Wardlaw;Mildred E. Wardlaw;  Mary Wardlaw Deason;  Annie WardlawWright;  John K. Bradley;  Mary Bradley Miller;  MarthaBradley Moody;  Frances Trenholm Bradley;  Jane H. Bradley;Martha B. Mayo;  Robert F. Bradley, Jr.;  Eustace U.Bradley;  Mary Bradley Cox;  Frances Thompson Sheppard;Sarah Emily Poole;  Thomas Bradley Poole, Jr.;  Lynn ReedBradley;  Helen Tatum Bradley;  Hugh W. Bradley;  CarolynLadd Bradley;  Frances K. Bradley;  John U. Wardlaw;  RobertFoster Bradley, IV;  Renwick F. Bradley;  Marsha HillBradley;  John Lyon Bradley;  William Renwick Bradley;Michale Bradley Burkhold;  Joseph Daniel Shuford, Jr.; JohnVickery Shuford;  Mary Seabrook Heath;  Carolyn BradleyReed; William Curtis Bradley;  Foster Bradley Wardlaw, III;Ivey Jean Wardlaw;  Lynn Bradley Woods;  Marsha B. Brannen;Mary B. Heath; Caroline Bradley Reed, Plaintiffs,v.UNITED STATES of America;  Certain Lands Located inAbbeville, Greenwood and McCormick Counties, South Carolina,being a portion of the Estate of W. K. Bradley, deceased;United States Department of Agriculture,Defendants-Appellees.
No. 92-2580.
United States Court of Appeals,Fourth Circuit.
(CA-73-95) Submitted:  August 20, 1993.Decided:  September 7, 1993.

Appeal from the United States District Court for the District of South Carolina, at Greenwood.  Solomon Blatt, Jr., Senior District Judge.
Frances M. Wardlaw, Appellant Pro Se.
Katherine Leatherman Adams, United States Department of Justice, Washington, D.C., for Appellees.
D.S.C.
DISMISSED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Frances M. Wardlaw appeals the district court's order dismissing his claims challenging the validity of condemnation proceedings against certain property in South Carolina.*  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The remaining Plaintiffs' claims still are pending in the district court